Per Curiam.

In this summary proceeding for nonpayment of rent, payment by the tenant of the rent due dispensed with the statutory requirement of the entry of a final order for the landlords (Matter of Flewellin v. Lent, 91 App. Div. 431).
The court had no jurisdiction to adjudicate as to the alleged indebtedness of the tenant to the landlords for fuel, which "was no part of the rental obligation.
*900The appeals should be dismissed, without costs, and decision vacated, without prejudice to an action by the landlords to recover the fuel charge.
Hofstadteb, Edeb and Schbeibeb, JJ., concur.
Appeals dismissed, etc.